UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1697


KENNETH A. GREENE,

                Plaintiff - Appellant,

          v.

CAROLYN W. COLVIN, Acting Commissioner Social Security
Administration; BARBARA A. MIKULSKI, United States Senator;
ELIJAH CUMMINGS, Congressman; ABIYE F. MARIAM, Regional
Counsel, Social Security Administration; JOANNE GROSSI,
Regional Director; NORA KOCH, Regional Chief Counsel; VICKI
TURETSKY, Commissioner, Office of Child Support Enforcement;
M. WILSON, Administration for Children and Families; LORETTA
E. LYNCH, United States Attorney General; ERIC H. HOLDER,
JR., United States Attorney General,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:15-cv-01183-WMN)


Submitted:   November 19, 2015            Decided: November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth A. Greene, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kenneth      A.    Greene     appeals    the    district        court’s   order

dismissing      his    complaint     purporting      to     raise    several   civil

claims   against       Defendants.      We   have    reviewed       the   record   and

agree that Greene’s complaint fails to state a claim upon which

relief may      be    granted.       Accordingly,     we    affirm    the   district

court’s order.         Greene v. Colvin, No. 1:15-cv-01183-WMN (D. Md.

May 20, 2015).         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court    and    argument    would    not    aid    the   decisional

process.



                                                                            AFFIRMED




                                         2